Name: Commission Regulation (EC) No 2258/98 of 20 October 1998 laying down special measures derogating from Regulation (EEC) No 3719/88 as regards products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: animal product;  trade policy;  marketing;  Europe
 Date Published: nan

 Avis juridique important|31998R2258Commission Regulation (EC) No 2258/98 of 20 October 1998 laying down special measures derogating from Regulation (EEC) No 3719/88 as regards products processed from fruit and vegetables Official Journal L 283 , 21/10/1998 P. 0010 - 0010COMMISSION REGULATION (EC) No 2258/98 of 20 October 1998 laying down special measures derogating from Regulation (EEC) No 3719/88 as regards products processed from fruit and vegetablesTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 2201/96 of 28 October 1996 on the common organisation of the markets in processed fruit and vegetable products (1), as amended by Regulation (EC) No 2199/97 (2), and in particular Articles 16(8) and 29 thereof,Whereas the problems on the Russian market since September have seriously damaged exporters' economic interests and the resulting situation has seriously affected the opportunities for exports;Whereas, under the circumstances and notwithstanding Commission Regulation (EEC) No 3719/88 of 16 November 1988 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (3), as last amended by Regulation (EC) No 1044/98 (4), holders of export licences with advance fixing of the refund valid on 1 September 1998 should be allowed, until the end of January 1999 and provided that Russia is one of the destinations mentioned on the licence, to return them to the issuing body with a view to recovering the corresponding security in full;Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Processed Fruit and Vegetables,HAS ADOPTED THIS REGULATION:Article 1 Notwithstanding Article 33 of Regulation (EEC) No 3719/88, the securities relating to export licences for products processed from fruit and vegetables with advance fixing of the refund on which Russia is one of the stipulated destinations, which were valid on 1 September 1998 and which were or are returned to the issuing body no later than 31 January 1999, shall be released in full for the quantities not exported.Article 2 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Communities.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 October 1998.For the CommissionFranz FISCHLERMember of the Commission(1) OJ L 297, 21. 11. 1996, p. 29.(2) OJ L 303, 6. 11. 1997, p. 1.(3) OJ L 331, 2. 12. 1988, p. 1.(4) OJ L 149, 20. 5. 1998, p. 11.